Hall v Banks-Hall (2022 NY Slip Op 03683)





Hall v Banks-Hall


2022 NY Slip Op 03683


Decided on June 07, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 07, 2022

Before: Renwick, J.P., Oing, Moulton, Kennedy, Mendez, JJ. 


Index No. 365235/20 Appeal No. 16085 Case No. 2022-00390 

[*1]Tyson Hall, Plaintiff-Respondent,
vMartha Banks-Hall, Defendant-Appellant.


Peter C. Lomtevas, Brooklyn, for appellant.
Law Offices of Andreas Vailatos, PLLC, Brooklyn (Scott P. Benjamin of counsel), for respondent.

Order, Supreme Court, New York County (Lori S. Sattler, J.), entered November 6, 2021, which, to the extent appealed from as limited by the briefs, denied defendant mother's cross motion for temporary custody of the subject children, unanimously affirmed, without costs.
In this divorce action between the parents of two young children, the parties agreed to share custody 50/50 during the proceedings, by a so-ordered stipulation. Subsequently, defendant mother moved for interim sole custody. The record supports the court's determination that the parents continue to share custody, pending a final custody determination.
Defendant only cross-moved for interim custody in response to plaintiff's motion for pendente lite support. By that time, the parties had been sharing equal parenting time with the subject children for almost a year without further court intervention, and defendant made no claims that there had been a change of circumstances to warrant altering this schedule. Under these circumstances, the court acted within its discretion in ordering the parties to continue 50/50 parental access to the subject children, pending a final determination of custody, without first holding an evidentiary hearing, obtaining forensic evaluations, or appointing an attorney for the children (see generally Matter of Kahlisha K.J. v Eddie R., 167 AD3d 439, 439 [1st Dept 2018]; Dana-Sitzer v Sitzer, 48 AD3d 354, 354 [1st Dept 2008]; Matter of James Joseph M. v Rosana R., 32 AD3d 725, 727 [1st Dept 2006]).
We have considered defendant's remaining contentions and find them unavailing. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: June 7, 2022